Citation Nr: 0901107	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-03 238	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative disc 
disease of the lumbar spine with sciatica to include 
sacralization of L-5, degenerative changes in the facet 
joints, and loss of sensation in the lower extremities.  

2. Entitlement to service connection by aggravation for spina 
bifida.  

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for bilateral hearing 
loss.  

5. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1965 to July 1968 in the U.S. Navy.  Also, he was in the 
U.S. Navy Reserves from July 1968 to June 1971; in the 
Kentucky Army National Guard from March 1975 to January 1977; 
and in the U.S. Army Reserves from May 1977 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing, the veteran submitted 
additional evidence and waived the right to have the 
evidenced initially reviewed by the RO.  38 C.F.R. 
§ 20.1304(c). 

Procedural History 

In a rating decision in April 2000, the RO denied service 
connection for degenerative disc disease of the lumbar spine 
with sciatica.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision and the rating decision 
became final based on the evidence of record.  



In February 2003, the veteran applied to reopen the claim of 
service connection for degenerative disc disease of the 
lumbar spine, asserting that disc disease was causing a loss 
of sensation in the lower extremities.  On VA examination in 
April 2003 to obtain a nexus opinion in conjunction with the 
claim, X-rays revealed sacralization of L-5 and degenerative 
changes in the facet joints. 

In the rating decision in January 2004, the RO adjudicated 
the claims of service connection for sacralization of L-5 and 
degenerative changes in the facet joints and loss of 
sensation in the lower extremities as new claims without 
regard to finality of the rating decision in April 2000, 
denying service connection for degenerative disc disease of 
the lumbar spine with sciatica. 

Notwithstanding the different diagnoses, the current claim 
for a back disability remains the same and it is inextricably 
intertwined with his previous claim of service connection.  
Ashford v. Brown, 10 Vet. App. 120 (1997).  For this reason, 
the Board construes the current claim for a back disability 
as a claim to reopen the previously denied claim to which 
finality has attached and not a new claim, and has styled the 
issue on the first page of this decision to reflect the 
procedural change.  Regardless of the RO's characterization 
of the claim, the Board must determine whether new and 
material evidence has been presented to reopen the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).
 
Before deciding the claim of service connection on 
degenerative disc disease of the lumbar spine with sciatica 
to include sacralization of L-5, degenerative changes in the 
facet joints, and loss of sensation in the lower extremities 
on the merits and the claims of service connection for spina 
bifida, hypertension, hearing loss, and tinnitus, the claims 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  




FINDINGS OF FACT

1. In a rating decision in April 2000, the RO denied 
secondary service connection for degenerative disc disease of 
the lumbar spine with sciatica; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.  

2. The evidence presented since the rating decision by the RO 
in April 2000 relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for 
degenerative disc disease of the lumbar spine with sciatica.  


CONCLUSIONS OF LAW

1. The rating decision in April 2000 by the RO, denying 
service connection for degenerative disc disease of the 
lumbar spine with sciatica, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  

2. The additional evidence presented since the rating 
decision in April 2000, denying service connection for 
degenerative disc disease of the lumbar spine with sciatica, 
is new and material and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim 

As the application to reopen the claim of service connection 
for degenerative disc disease of the lumbar spine with 
sciatica to include sacralization of L-5, degenerative 
changes in the facet joints, and loss of sensation in the 
lower extremities, is resolved in the veteran's favor, 
further discussion of VCAA compliance is not required. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In the rating decision in April 2000, the RO denied secondary 
service connection for degenerative disc disease of the 
lumbar spine with sciatica on the basis that degenerative 
disc disease was unrelated to the service-connected residuals 
of a left hamstring tear.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the claim of service connection became 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
April 2000 is summarized below. 

The record shows that the veteran injured his left hamstring 
during a period of active duty for training in June 1976, but 
there was no record of treatment of a low back injury or 
disease.   

On examination in May 1977 for enlistment into the U.S. Army 
Reserves, no pertinent musculoskeletal abnormality was found.  

Private and VA records in 1979 do not reflect any treatment 
of a low back disability.  

On VA examination in March 1980, there was no complaint of a 
low back disability.  



Service treatment records show that after jumping off tanks 
during a period of training in the U.S. Army Reserves in May 
1994 the veteran complained of paresthesia or radiculopathy 
of the left lower extremity.  It was noted that he had a 
history of degenerative disc disease and a herniated nucleus 
pulposus at L5-S1 for which he was under the care of a 
private physician.  

VA treatment records show that EMG testing in September 1999 
found no evidence of radiculopathy or neuropathy in the 
tested muscles.  In September and October 1999, it was noted 
that the veteran had injured his back when struck by a fork 
lift at work in 1998.  

On VA examination in February 2000, X-rays revealed 
sacralization of L5.  

New and Material Evidence Claim 

An unappealed rating decision becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claim was received after 
August 2001, the current regulatory definition of new and 
material evidence applies.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 



Additional Evidence

The additional evidence consists of service treatment 
records, private and VA records, and statement of a private 
physician and the veteran's testimony. 

The service treatment records show that in October 1967 the 
veteran complained of low back pain of three or four days' 
duration and the impression was a lumbosacral strain.  In 
November 1967, it was noted that he had injured his low back, 
and the impression was a low back contusion.  On separation 
examination, no pertinent musculoskeletal abnormality was 
found. 

Private records show that in May 1992 the veteran suffered a 
back injury on-the-job when a truck rolled from a loading 
dock, causing him to fall.  In June 1992, a private physician 
noted that the veteran continued to have low back pain after 
the injury in May 1992 and that a CT scan showed degenerative 
changes of the facet joints, but no evidence of a herniated 
disc.  Additional records indicate the possibility of disc 
pathology and that the veteran complained of sciatica.  The 
records make no reference to any back injury or back 
disability prior to the injury in May 1992 and, in November 
1992, it was noted that the veteran was in good health prior 
to the injury in 1992.  

Private records show that in August 1998 the veteran was 
struck by a fork lift at work with the U.S. Postal Service 
and that since the injury in August 1998 he had had fairly 
consistent pain in the low back, groin, and right leg.  X-
rays revealed degenerative changes at L4-5 and L5-S1.  A MRI, 
reportedly, revealed disc and degenerative changes.  In 
October 1998, a MRI revealed a transitional vertebral body 
and a herniated disc.  

On VA examination in August 2003, the examiner stated that it 
was unlikely that the hamstring injuries caused degenerative 
disc disease.    

In August 2007, a private physician expressed the opinion 
that degenerative joint disease of the spine was beyond its 
natural progression.  

In August 2008, the veteran testified that he injured his 
back during a period of active duty for training in 1976.  
The veteran also testified that he injured his back in 1979, 
during a period of active duty for training with the Army 
reserve.  The veteran testified too that he had had back 
problems during his active duty in the Navy from 1966 to 
1968. 

In a statement, dated in August 2008, a private physician 
stated that the veteran's time in the military only 
aggravated and caused the deterioration of his spine and 
lower extremities and that the pre-existing spina bifida 
advanced beyond normal progression. 

Analysis 

The RO previously denied the claim because the low back 
pathology was not secondary to the service-connected 
residuals of a left hamstring tear.  The RO did not consider 
direct service connection, that is, that the low back 
disability had onset during service. 

Here, the additional evidence shows treatment for low back 
symptoms during service in the U. S. Navy, which relates to 
an unestablished fact necessary to substantiate the claim, 
evidence of an in-service injury, which raises a reasonable 
possibility of substantiating the claim considering all 
possible in-service causes of the current low back 
disability.  As the evidence is new and material, the claim 
is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for degenerative disc disease of the 
lumbar spine with sciatica to include sacralization of L-5, 
degenerative changes in the facet joints, and loss of 
sensation in the lower extremities, is reopened, and to this 
extent only the appeal is granted.  


REMAND

On the claim of service connection for degenerative disc 
disease of the lumbar spine with sciatica to include 
sacralization of L-5, degenerative changes in the facet 
joints, and loss of sensation in the lower extremities, 
further evidentiary development is required prior to deciding 
the claim on the merits. 

On the claims of service connection for spina bifida, 
hypertension, bilateral hearing loss, and tinnitus, the 
competent evidence of record is insufficient to decide the 
claims, and further development on the duty to assist is 
needed.

Accordingly, the case is REMANDED for the following action:

1. Request the service treatment 
records for the period of the veteran's 
service in the Army Reserve from May 
1977 to May 1994. 

2. Ask the veteran to identify the VA 
medical facility, where he obtained 
treatment in 1976 and obtained any 
records he identifies. 

3. Ask the veteran for the records of 
S.R.S., MD, of Lexington, Kentucky, 
documenting spina bifida.  If necessary 
assist the veteran in obtaining the 
records. 

4. Afford the veteran on VA examination 
by an orthopedist determine the 
following: 



a). Whether degenerative disc disease 
of the lumbar spine with sciatica, 
sacralization of L-5, degenerative 
changes in the facet joints, and loss 
of sensation in the lower extremities, 
are at least as likely as not caused by 
lumbosacral strain in October 1967 and 
a lower back contusion in November 1967 
during service from June 1965 to July 
1968.   

The examiner is asked to comment on the 
clinical significance that after 
service the veteran sustained 
intercurrent low back injuries at work 
in May 1992 and in August 1998 and 
degenerative joint disease and 
degenerative disc disease by MRI were 
first documented in 1992 after the 
first intercurrent injury.  

b). Whether spina bifida, if shown, is 
at least as likely as not aggravated by 
service as evidenced by lumbosacral 
strain in October 1967 and a lower back 
contusion in November 1967 during 
service from June 1965 to July 1968. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation. 



Also, the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress as contrasted 
to a worsening of symptoms.

The claims folder should be made 
available to the examiner for review. 

5. Afford the veteran for a VA 
examination by a physician to determine 
whether hypertension at least as likely 
as not had onset during service from 
June 1965 to July 1968.  The claims 
folder should be made available to the 
examiner for review.  

The examiner is asked to comment on the 
clinical significance that on entrance 
examination the blood pressure reading 
was 138/90; four days later, it was 
152/104; in January 1966, blood 
pressure was 138/86; and on separation 
examination, blood pressure was 112/84.  
After service, blood pressure readings 
were elevated in June 1976 and labile 
hypertension was noted on entrance 
examination for the Army Reserve in May 
1977.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation.

6. Afford the veteran for a VA 
audiology examination to determine if 
the veteran has hearing loss or 
tinnitus and, if so, whether it is at 
least as likely as not related to the 
veteran's history of noise exposure 
during service both on active duty and 
in the Army Reserve. The claims folder 
must be made available to the examiner 
for review.

The examiner is asked to comment on the 
clinical significance that there was no 
evidence of hearing loss for the period 
of service from June 1965 to July 1968, 
that on entrance examination for the 
Army Reserve in May 1977 audiometric 
testing revealed threshold decibels of 
25 in the tested frequencies for each 
ear, that the veteran was fitted by for 
hearing aids in 2003, and that the 
veteran testified that hearing loss and 
tinnitus began while he was in the Army 
Reserve from about 1979. [As for 
Reserve service, service connection for 
hearing loss or tinnitus would be 
limited to onset during either a period 
of active duty for training or a period 
of inactive duty training if hearing 
loss or tinnitus is attributable to an 
injury.] 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation.






7. After the above development has been 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


